Citation Nr: 0924765	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA treatment of a 
pituitary adenoma.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania that 
denied compensation under 38 U.S.C.A § 1151 for additional 
disability resulting from VA's diagnosis and treatment of a 
pituitary adenoma.  .

This appeal previously came before the Board in October 2007.  
It was remanded so that additional attempts could be made to 
obtain the Veteran's treatment records from the VA Medical 
Centers (VAMCs) at Tucson, Arizona and Little Rock, Arkansas.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran alleges that he has residual symptoms, including 
visual problems, vocal abnormalities, and recurrent throat 
infections, resulting from the alleged delayed diagnosis and 
improper treatment of a pituitary adenoma.  He also alleges 
that he did not consent to a medical resident's participation 
in a neurosurgical procedure to resect the tumor.  The 
Veteran alleges that this surgery was improperly performed.  
The Veteran alleges that his pituitary adenoma was initially 
diagnosed an treated at the Tucson, Arizona VAMC and that he 
had a second surgery for a recurrence of the tumor at the 
Little Rock, Arkansas VAMC.  The surgeries were reportedly 
between 1988 and 1990.  He claims visual problems and damage 
to his palate as a result of these treatments.

In the October 2007 remand, the Board noted that while to RO 
made efforts to obtain the relevant VA treatment records, 
most of these records had not been obtained and there was no 
formal finding that they were unavailable.  

After the remand, the RO/AMC against contacted the Little 
Rock VAMC and the Tucson VAMC with reference to obtaining 
these records. 

Prior to the Board's October 2007 remand the Little Rock VAMC 
provided some copies of the Veteran's lab test results, 
including lab results pertaining to a biopsy in 1990 that 
showed a pituitary adenoma.  However, when it was contacted 
by the RO/AMC, the Little Rock VAMC responded that it was 
unable to locate or identify a record retrievable by the name 
or file number provided.  Thus it is deemed that no 
additional records are available.  Prior to the remand it was 
noted that Little Rock records had been sent to Tucson. 

Some records were obtained from the Southern Arizona Health 
Care System (HCS).  The released information generally 
encompassed medical records for the period from 1995 to 1999, 
as well as one record from 1991.  The acts or omissions upon 
which the Veteran's claim is based allegedly occurred prior 
to those dates.  There is a notation that the Veteran's 
records were transferred to storage at the Northern Arizona 
VA HCS in Prescott.  While it appears that this organization 
was contacted prior to the Remand, and reported that records 
had been sent to the Bath, New York VAMC, the claims file 
does not contain any indication that the Northern Arizona HCS 
was contacted post Remand to determine if they currently had 
the Veteran's treatment records. 

The Board notes that efforts to obtain relevant VA treatment 
records must continue until it is determined that the 
requested records do not exist of that further attempts to 
obtain such records would be futile.  See 38 U.S.C.A. § 
5103(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(2)(2007).  If all attempts to obtain the Veteran's 
VA treatment records pertaining to the diagnosis and 
treatment of his pituitary adenoma are unsuccessful, the 
RO/AMC should prepare a formal finding that the records are 
unavailable.

Further, in view of the difficulty getting the records it 
appears that additional examination might be probative, 
albeit difficult to determine the issue without the records.  
The Veteran has asserted that his palate was injured as a 
result of adenoma removal.  He has also indicated that he had 
visual changes as a result of surgery, or that the visual 
changes were the initial manifestation of his adenoma which 
were missed.

In that regard, records in a pathology report in 1990 seems 
to suggest that the Veteran had at least a temporary decrease 
in vision.  In the alternative, a subsequent record notes he 
had the surgery in 1988 with a recurrence, without visual 
changes or headaches.  A refractive error is also noted.

Regarding the palate, there is a history of the surgery with 
a broken palate and complaints of being hoarse.  In 1993 a 
note reflects that there are no records available from 
Prescott, but that the surgery was through the nasal cavity 
and palate.

In view of the records on file, an examination to determine 
residuals and, as possible to offer an opinion as to whether 
the residuals would be expected from such treatment, whether 
such treatment would be that normally expected, or whether 
appellant may have residuals of treatment that would be 
unexpected or other than anticipated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Northern 
Arizona VA HCS in Prescott, and determined 
whether it has any of the treatment, 
hospitalization, surgical, and outpatient 
records pertaining to the diagnosis of, 
and treatment for, the Veteran's pituitary 
adenoma.  If it does not, a copy of the 
negative response should be placed in the 
claims file.  Additional contact with the 
Bath VA Medical Center should also be 
undertaken to ascertain whether the 1988 
to 1990 records may have been forwarded 
there.

2.  If it is determined that the relevant 
records are unavailable and that further 
attempts to obtain those documents would e 
futile, the RO/AMC should follow the 
established procedure and draft a 
memorandum reflecting a formal finding 
regarding the unavailability of the 
records.  Individuals at the contacted 
facilities should be asked to certify that 
the treatment records are unavailable and, 
if possible, the reason therefore.  Notice 
of any such finding must be provided to 
the Veteran in accordance with established 
procedures, and a copy of this notice 
should be placed in the claims file.  If 
records have been archived, an attempt to 
retrieve them should be undertaken.  If 
this is not possible, an explanation for 
this circumstance should be placed in the 
claims file and the appellant and his 
representative so notified.

3.  The Veteran should then be scheduled 
for a VA physical examination by an 
appropriate physician.  If records are 
found, they should be forwarded to the 
examiner, otherwise, the claims folders 
should be available.  After reviewing the 
claims folder and examining the Veteran, 
the examiner should, to the extent 
possible, identify any residuals present 
from the adenoma treatment rendered in 
from 1988 to 1990.  Specifically, it 
should be indicated whether there are 
visual changes that could reasonably be 
attributed to the surgery.  It should also 
be determined whether there is evidence of 
damage to the palate.  If so, it should be 
indicated whether this would likely be a 
foreseeable consequence of an adenoma 
removal, or whether it might be an event 
not often seen and indicative of an 
unforeseen result or a problem with the 
procedure.  If a determination on these 
matters cannot be made without result to 
speculation, that should be noted.  Any 
medical reasoning used in making the 
determination should be set out in detail.

4.  The RO/AMC should then readjudicate 
the claim.  If additional records are 
found, a new medical opinion should be 
obtained prior to such readjudication.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
the opportunity to respond.  

Then, if applicable, the case should be returned to the Board 
for appellate disposition.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




